DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9, 11, 13-16, 18, 19, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub 2019/0180485) in view of Zavoli (U.S. Pub 2009/0228204).
Regarding claim 1, Kim discloses a head-up display for a vehicle (see at least Figure 1, item 100 & [0064] note vehicle & [0102] note HUD), comprising: 
a camera configured to capture an image of a road ahead of the vehicle and in communication with a processor (see at least Figure 7, items 300 and 310 & [0114-0116] & [0123-0130] note the camera captures at least an image of the road ahead of the vehicle & [0153-0154]); and 
a display in communication with the processor (see at least Figures 1 and 7, items 251 and 270/170 & [0102-0104] note HUD & [0109-0113] note processor/controller), wherein the processor is configured to:
select a route on a map between a current position of the vehicle and a destination selected by a user, the map stored in a memory in communication with the processor (see at least Figure 7, items 420 and 770 & [0162] note current position is acquired via a GPS & [0227-0228] note the memory of the navigation system (NAV) stores at least map information and selected path/route information according to the user’s set destination & [0257] note acquiring the user’s set/preset destination & [0236-0238] note memory & [0305]), 
(strongly suggested) identify a first object not corresponding to the destination in the image (see at least Figure 20 & [0413-0414] note that while the destination is not identified from the image, it clearly identifies crossroads West 83st and West 81st, or said differently, it identifies the crossroad which does not correspond to the destination & [0329-0334] note that the destination is continuously trying to be identified); and

However, Kim does not specifically disclose identifying a first object not corresponding to the destination in the image; identifying a second object not corresponding to the destination in an area of the map; determining that the first object and the second object correspond to each other; correlating the image to the area of the map based on a first location of the first object in the image and a second location of the second object in the area of the map; and controlling the display to display an indication indicating the route, wherein based on correlation of the image to the area of the map using the first location and the second location, the indication on the display is substantially aligned with the road when viewed from front of the display.
It is known to provide turn-by-turn directions in different ways.  For example, Zavoli teaches a system that identifies a first object not corresponding to a destination in an image (see at least Figure 3, item 182 & [0048] note matching & [0051] note camera); identifies a second object not corresponding to the destination in an area of a map (see at least Figure 3, item 184 & [0048] note matching & [0050] note map & [0054] note identifying one or more objects in an area of the map); determines that the first object and the second object correspond to each other (see at least Figure 3, items 173, 192 and 194 & [0054] note the sensed scene (192) and map-specified scene (194) are matched and the result is passed to the positioning system); correlates the image to an area of the map based on a first location of the first object in the image and a second location of the second object in the area of the map (see at least [0016-0018] note that wherein based on correlation of the image to the area of the map using the first location and the second location, the indication on the display is substantially aligned with the road when viewed from front of the display (see at least [0018] note a position and guidance information can be projected onto a driver's front window or windscreen using a heads-up display (HUD) allowing the precise position and orientation information provided by the system to be used to keep the projected display (i.e., the position and guidance information) accurately aligned with the roads to be traveled & [0044] note detailed route guidance).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the features of Zavoli into Kim.  This provides the ability to accurately align Kim’s route indication(s) (see Figure 20 of Kim & [0413-0414] of Kim) with the appropriate roads while driving, thus preventing any driver confusion.
Regarding claim 4, Kim in view of Zavoli, as addressed above, teach wherein the display is a transparent liquid-crystal display (LCD) (see at least [0102-0104] of Kim).
Regarding claim 5, Kim in view of Zavoli, as addressed above, teach wherein the display is a projector mounted on a dashboard of the vehicle and is configured to project content onto a windshield of the vehicle (see at least [0102-0104] of Kim).
Regarding claim 7, Kim in view of Zavoli, as addressed above, teach wherein the processor is further configured to: identify the first object in the image as corresponding to an entity outside the vehicle, determine that the entity outside the vehicle is a business, and control 
Regarding claim 8, Kim in view of Zavoli, as addressed above, teach wherein the processor is further configured to: identify a third object in the image as corresponding to an entity outside the vehicle (see at least Figures 11B(a), 11B(b), 12A, 12B, 14B, 14C, 18B, 22 and 23A-23D of Kim & [0124] of Kim & [0290-0291] of Kim & [0304-0312] of Kim & [0342] of Kim & [0351-0353] of Kim & [0430-0439] of Kim & [0016-0018] of Zavoli & [0042] of Zavoli), determine that the entity outside the vehicle is the destination (see at least Figures 11B(a), 11B(b), 12A, 12B, 14B, 14C, 18B, 22 and 23A-23D of Kim & [0124] of Kim & [0290-0291] of Kim & [0304-0312] of Kim & [0342] of Kim & [0351-0353] of Kim & [0430-0439] of Kim & [0016-0018] of Zavoli & [0042] of Zavoli), and control the display to display another indication indicating the destination (see at least Figures 11B(a), 11B(b), 12A, 12B, 14B, 14C, 18B, 22 and 23A-23D of Kim & [0124] of Kim & [0290-0291] of Kim & [0304-0312] of Kim & [0342] of Kim & [0351-0353] of Kim & [0430-0439] of Kim & [0016-0018] of Zavoli & [0042] of Zavoli), wherein based on the correlation of the image to the area of the map, the other indication is displayed to be adjacent to the entity when viewed from the front of the display (see at least Figures 11B(a), 11B(b), 12A, 12B, 14B, 14C, 18B, 22 and 23A-23D of Kim & [0124] of 
Regarding claim 9, Kim in view of Zavoli, further teach wherein the correlation of the image to the area of the map is performed based on Augmented Reality (AR) techniques (see at least [0037] of Kim & [0331-0340] of Kim & Figure 3 of Zavoli & [0016-0018] of Zavoli & [0048-0054] of Zavoli).
Regarding claim 11, Kim discloses an electronic device (see at least Figure 1, item 100 & [0064] note vehicle & [0102] note HUD), comprising: 
a memory storing a map (see at least Figure 7, items 420 and 770 & [0162] note current position is acquired via a GPS & [0227-0228] note the memory of the navigation system (NAV) stores at least map information and selected path/route information according to the user’s set destination & [0257] note acquiring the user’s set/preset destination & [0236-0238] note memory & [0305]); and 
a processor electrically connected to the memory (see at least Figure 7, items 251 and 270/170 [0102-0104] note HUD & [0109-0113] note processor/controller), wherein the processor is configured to:
select a route on the map between a current position of a vehicle and a destination selected by a user (see at least Figure 7, items 420 and 770 & [0162] note current position is acquired via a GPS & [0227-0228] note the memory of the navigation system (NAV) stores at least map information and selected path/route information according to the user’s set destination & [0257] note acquiring the user’s set/preset destination & [0236-0238] note memory & [0305]), 
receive an image of a road ahead of the vehicle from a camera (see at least [0290] note receiving an image), 
strongly suggested) identify a first object not corresponding to the destination in the image (see at least Figure 20 & [0413-0414] note that while the destination is not identified from the image, it clearly identifies crossroads West 83st and West 81st, or said differently, it identifies the crossroad which does not correspond to the destination & [0329-0334] note that the destination is continuously trying to be identified); and
control a head-up display to display an indication indicating the route, the indication on the head-up display is substantially aligned with the road when viewed from front of the display (see at least Figures 20 and 22, items 2100a, 2100b, 2330 and 2340 & [0037] & [0102] & [0413-0416] note pieces of information (2100a, 2100b) are superimposed on the road & [0424] note that one or ordinary skill in the art recognizes that graphic carpets (2330, 2340) can be or are displayed in Figure 20).
However, Kim does not specifically disclose identifying a first object not corresponding to the destination in the image; identifying a second object not corresponding to the destination in an area of the map; determining that the first object and the second object correspond to each other; correlating the image to the area of the map based on a first location of the first object in the image and a second location of the second object in the area of the map; and controlling a head-up display to display an indication indicating the route, wherein based on correlation of the image to the area of the map using the first location and the second location, the indication on the head-up display is substantially aligned with the road when viewed from front of the display.
It is known to provide turn-by-turn directions in different ways.  For example, Zavoli teaches a system that identifies a first object not corresponding to a destination in an image (see at least Figure 3, item 182 & [0048] note matching & [0051] note camera); identifies a second object not corresponding to the destination in an area of a map (see at least Figure 3, item 184 & determines that the first object and the second object correspond to each other (see at least Figure 3, items 173, 192 and 194 & [0054] note the sensed scene (192) and map-specified scene (194) are matched and the result is passed to the positioning system); correlates the image to an area of the map based on a first location of the first object in the image and a second location of the second object in the area of the map (see at least [0016-0018] note that once the navigation system is sensor-matched to the first object in the vehicle’s vicinity, a first object icon, and other object icons, can be displayed accurately on a (HUD) map display along with guidance information & [0042] & [0044] note detailed route guidance); and controls a head-up display to display an indication indicating the route, wherein based on correlation of the image to the area of the map using the first location and the second location, the indication on the head-up display is substantially aligned with the road when viewed from front of the display (see at least [0018] note a position and guidance information can be projected onto a driver's front window or windscreen using a heads-up display (HUD) allowing the precise position and orientation information provided by the system to be used to keep the projected display (i.e., the position and guidance information) accurately aligned with the roads to be traveled & [0044] note detailed route guidance).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the features of Zavoli into Kim.  This provides the ability to accurately align Kim’s route indication(s) (see Figure 20 of Kim & [0413-0414] of Kim) with the appropriate roads while driving, thus preventing any driver confusion.
Regarding claim 13, Kim in view of Zavoli, as addressed above, teach wherein the processor is further configured to: identify the first object in the image as corresponding to an 
Regarding claim 14, Kim in view of Zavoli, as addressed above, teach wherein the processor is further configured to: identify a third object in the image as corresponding to an entity outside the vehicle (see at least Figures 11B(a), 11B(b), 12A, 12B, 14B, 14C, 18B, 22 and 23A-23D of Kim & [0124] of Kim & [0290-0291] of Kim & [0304-0312] of Kim & [0342] of Kim & [0351-0353] of Kim & [0430-0439] of Kim & [0016-0018] of Zavoli & [0042] of Zavoli), determine that the entity outside the vehicle is the destination (see at least Figures 11B(a), 11B(b), 12A, 12B, 14B, 14C, 18B, 22 and 23A-23D of Kim & [0124] of Kim & [0290-0291] of Kim & [0304-0312] of Kim & [0342] of Kim & [0351-0353] of Kim & [0430-0439] of Kim & [0016-0018] of Zavoli & [0042] of Zavoli), and control the head-up display to display another indication indicating the destination (see at least Figures 11B(a), 11B(b), 12A, 12B, 14B, 14C, 18B, 22 and 23A-23D of Kim & [0124] of Kim & [0290-0291] of Kim & [0304-0312] of Kim & [0342] of Kim & [0351-0353] of Kim & [0430-0439] of Kim & [0016-0018] of Zavoli & [0042] of Zavoli), wherein based on the correlation of the image to the area of the map, the other indication is displayed to be adjacent to the entity when viewed from the front of the head-up 
Regarding claim 15, Kim in view of Zavoli, further teach wherein the correlation of the image to the area of the map is performed based on Augmented Reality (AR) techniques (see at least [0037] of Kim & [0331-0340] of Kim & Figure 3 of Zavoli & [0016-0018] of Zavoli & [0048-0054] of Zavoli).
Regarding claim 16, Kim discloses a method for a head-up display for a vehicle (see at least Figure 1, item 100 & [0064] note vehicle & [0102] note HUD), comprising: 
selecting a route on a map between a current position of the vehicle and a destination selected by a user (see at least Figure 7, items 420 and 770 & [0162] note current position is acquired via a GPS & [0227-0228] note the memory of the navigation system (NAV) stores at least map information and selected path/route information according to the user’s set destination & [0257] note acquiring the user’s set/preset destination & [0236-0238] note memory & [0305]); 
receiving an image of a road ahead of the vehicle from a camera of the head-up display (see at least Figure 7, items 300 and 310 & [0114-0116] & [0123-0130] note the camera captures at least an image of the road ahead of the vehicle & [0153-0154] & [0290] note receiving an image); 
(strongly suggested) identifying a first object not corresponding to the destination in the image (see at least Figure 20 & [0413-0414] note that while the destination is not identified from the image, it clearly identifies crossroads West 83st and West 81st, or said differently, it identifies the crossroad which does not correspond to the destination & [0329-0334] note that the destination is continuously trying to be identified); and

However, Kim does not specifically disclose identifying a first object not corresponding to the destination in the image; identifying a second object not corresponding to the destination in an area of the map; determining that the first object and the second object correspond to each other; correlating the image to the area of the map based on a first location of the first object in the image and a second location of the second object in the area of the map; and controlling a display of the head-up display to display an indication indicating the route, wherein based on correlation of the image to the area of the map using the first location and the second location, the indication on the display is substantially aligned with the road when viewed from front of the head-up display.
It is known to provide turn-by-turn directions in different ways.  For example, Zavoli teaches a system that identifies a first object not corresponding to a destination in an image (see at least Figure 3, item 182 & [0048] note matching & [0051] note camera); identifies a second object not corresponding to the destination in an area of a map (see at least Figure 3, item 184 & [0048] note matching & [0050] note map & [0054] note identifying one or more objects in an area of the map); determines that the first object and the second object correspond to each other (see at least Figure 3, items 173, 192 and 194 & [0054] note the sensed scene (192) and map-specified scene (194) are matched and the result is passed to the positioning system); correlates the image to an area of the map based on a first location of the first object in the image and a second location of the second object in the area of the map (see at least [0016-0018] note that once the navigation system is sensor-matched to the first object in the vehicle’s vicinity, a first object icon, and other object icons, can be displayed accurately on a (HUD) map display along with guidance information & [0042] & [0044] note detailed route guidance); and controls a display of the head-up display to display an indication indicating the route, wherein based on correlation of the image to the area of the map using the first location and the second location, the indication on the display is substantially aligned with the road when viewed from front of the head-up display (see at least [0018] note a position and guidance information can be projected onto a driver's front window or windscreen using a heads-up display (HUD) allowing the precise position and orientation information provided by the system to be used to keep the projected display (i.e., the position and guidance information) accurately aligned with the roads to be traveled & [0044] note detailed route guidance).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the features of Zavoli into Kim.  This provides the ability to accurately align Kim’s route indication(s) (see Figure 20 of Kim & [0413-0414] of Kim) with the appropriate roads while driving, thus preventing any driver confusion.
Regarding claim 18, Kim in view of Zavoli, as addressed above, teach wherein the display is a transparent liquid-crystal display (LCD) (see at least [0102-0104] of Kim).
Regarding claim 19, Kim in view of Zavoli, as addressed above, teach wherein the display is a projector mounted on a dashboard of the vehicle and is configured to project content onto a windshield of the vehicle (see at least [0102-0104] of Kim).

Regarding claim 22, Kim in view of Zavoli, as addressed above, teach identifying a third object in the image as corresponding to an entity outside the vehicle (see at least Figures 11B(a), 11B(b), 12A, 12B, 14B, 14C, 18B, 22 and 23A-23D of Kim & [0124] of Kim & [0290-0291] of Kim & [0304-0312] of Kim & [0342] of Kim & [0351-0353] of Kim & [0430-0439] of Kim & [0016-0018] of Zavoli & [0042] of Zavoli), determining that the entity outside the vehicle is the destination (see at least Figures 11B(a), 11B(b), 12A, 12B, 14B, 14C, 18B, 22 and 23A-23D of Kim & [0124] of Kim & [0290-0291] of Kim & [0304-0312] of Kim & [0342] of Kim & [0351-0353] of Kim & [0430-0439] of Kim & [0016-0018] of Zavoli & [0042] of Zavoli), and controlling the display to display another indication indicating the destination (see at least Figures 11B(a), 11B(b), 12A, 12B, 14B, 14C, 18B, 22 and 23A-23D of Kim & [0124] of Kim & [0290-0291] of Kim & [0304-0312] of Kim & [0342] of Kim & [0351-0353] of Kim & [0430-0439] of Kim & [0016-0018] of Zavoli & [0042] of Zavoli), wherein based on the correlation of 
Regarding claim 23, Kim in view of Zavoli, further teach wherein the correlation of the image to the area of the map is performed based on Augmented Reality (AR) techniques (see at least [0037] of Kim & [0331-0340] of Kim & Figure 3 of Zavoli & [0016-0018] of Zavoli & [0048-0054] of Zavoli).
Regarding claim 25, Kim discloses a non-transitory computer-readable recording medium having recorded therein a program comprising executable instructions which, when executed by a processor, causes the processor to perform operations (see at least Figure 1, item 100 & [0064] note vehicle & [0102] note HUD & [0236-0237] & [0240] & [0463]) comprising: 
selecting a route on a map between a current position of a vehicle and a destination selected by a user (see at least Figure 7, items 420 and 770 & [0162] note current position is acquired via a GPS & [0227-0228] note the memory of the navigation system (NAV) stores at least map information and selected path/route information according to the user’s set destination & [0257] note acquiring the user’s set/preset destination & [0236-0238] note memory & [0305]); 
receiving an image of a road ahead of the vehicle from a camera of a head-up display (see at least [0290] note receiving an image);
(strongly suggested) identifying a first object not corresponding to the destination in the image (see at least Figure 20 & [0413-0414] note that while the destination is not identified from the image, it clearly identifies crossroads West 83st and West 81st, or said differently, it identifies 
controlling a display of the head-up display to display an indication indicating the route, the indication on the display is substantially aligned with the road when viewed from front of the display (see at least Figures 20 and 22, items 2100a, 2100b, 2330 and 2340 & [0413-0416] note pieces of information (2100a, 2100b) are superimposed on the road & [0424] note that one or ordinary skill in the art recognizes that graphic carpets (2330, 2340) can be or are displayed in Figure 20).
However, Kim does not specifically disclose identifying a first object not corresponding to the destination in the image; identifying a second object not corresponding to the destination in an area of the map; determining that the first object and the second object correspond to each other; correlating the image to the area of the map based on a first location of the first object in the image and a second location of the second object in the area of the map; and controlling a display of the head-up display to display an indication indicating the route, wherein based on correlation of the image to the area of the map using the first location and the second location, the indication on the display is substantially aligned with the road when viewed from front of the display.
It is known to provide turn-by-turn directions in different ways.  For example, Zavoli teaches a system that identifies a first object not corresponding to a destination in an image (see at least Figure 3, item 182 & [0048] note matching & [0051] note camera); identifies a second object not corresponding to the destination in an area of a map (see at least Figure 3, item 184 & [0048] note matching & [0050] note map & [0054] note identifying one or more objects in an area of the map); determines that the first object and the second object correspond to each other correlates the image to an area of the map based on a first location of the first object in the image and a second location of the second object in the area of the map (see at least [0016-0018] note that once the navigation system is sensor-matched to the first object in the vehicle’s vicinity, a first object icon, and other object icons, can be displayed accurately on a (HUD) map display along with guidance information & [0042] & [0044] note detailed route guidance); and controls a display of the head-up display to display an indication indicating the route, wherein based on correlation of the image to the area of the map using the first location and the second location, the indication on the display is substantially aligned with the road when viewed from front of the display (see at least [0018] note a position and guidance information can be projected onto a driver's front window or windscreen using a heads-up display (HUD) allowing the precise position and orientation information provided by the system to be used to keep the projected display (i.e., the position and guidance information) accurately aligned with the roads to be traveled & [0044] note detailed route guidance).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the features of Zavoli into Kim.  This provides the ability to accurately align Kim’s route indication(s) (see Figure 20 of Kim & [0413-0414] of Kim) with the appropriate roads while driving, thus preventing any driver confusion.

Claims 2, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub 2019/0180485) in view of Zavoli (U.S. Pub 2009/0228204) as applied to claims 1 and 16 above, and in further view of Nakamura (U.S. Pub 2002/0141077).
a hinge to allow the display to be rotated from a first position to a second position, wherein: in the first position, a display direction of the display is toward a roof of the vehicle, and in the second position, the display direction of the display is toward the user.
It is known for a display to be arranged in different ways.  For example, Nakamura teaches a display with a hinge to allow the display to be rotated from a first position to a second position, wherein: in the first position, a display direction of the display is toward a roof of the vehicle, and in the second position, the display direction of the display is toward the user (see at least the abstract & Figures 1-2, item 11 & [0002] & [0025-0026]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Nakamura into Kim in view of Zavoli.  This may provide a more stable HUD for view by Kim’s driver (see [0015] of Nakamura), and further provides a known alternative HUD arrangement that can be used in place of Kim in view of Zavoli’s HUD arrangement while providing predictable results.
Regarding claim 3, Kim in view of Zavoli and Nakamura, as addressed above, teach wherein the hinge is fixed to the roof of the vehicle or to a windshield of the vehicle (see at least the abstract of Nakamura & Figures 1-2, item 11 of Nakamura & [0002] of Nakamura & [0025-0026] of Nakamura).
Regarding claim 17, Kim in view of Zavoli and Nakamura, as addressed above, teach wherein the head-up display further comprises a hinge to allow the display to be rotated from a first position to a second position, and wherein: in the first position, a display direction of the display is toward a roof of the vehicle, and in the second position, the display direction of the .

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub 2019/0180485) in view of Zavoli (U.S. Pub 2009/0228204) as applied to claims 1 and 16 above, and in further view of Seder (U.S. Pub 2010/0253600).
Regarding claim 10, Kim in view of Zavoli do not specifically teach a window film to reduce glare and/or ultraviolet (UV) rays incident on the user.
It is known to arrange a HUD in different ways.  For example, Seder teaches an HUD with a window film to reduce glare and/or ultraviolet (UV) rays incident on the user (see at least Figures 1, 2, 36 and 39, items 264, 267, 14 and 98 & [0180-0181] note blocks UV rays & [0193]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Seder into Kim in view of Zavoli.  Seder’s film may help improve a displayed image of an HUD.  In addition, this provides a known alternative HUD arrangement that can be used in place of Kim in view of Zavoli’s HUD arrangement while providing predictable results.
Regarding claim 24, Kim in view of Zavoli and Seder, as addressed above, teach wherein the head-up display further comprises a window film to reduce glare and/or ultraviolet (UV) rays incident on the user (see at least Figures 1, 2, 36 and 39, items 264, 267, 14 and 98 of Seder & [0180-0181] of Seder, note blocks UV rays & [0193] of Seder).

Allowable Subject Matter
Claims 6, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kim, Nakamura and Seder, either alone or in combination, fail to disclose and/or fairly suggest the scaling and displaying the scaled other indication as claimed.  This, along with the rest of the claimed limitations, are not disclosed by the prior art.

Response to Arguments
Applicant's arguments, filed February 3, 2021, regarding the rejections under 35 U.S.C. §112(b) have been fully considered and are persuasive. 
Applicant's arguments regarding the rejections under 35 U.S.C. §102 have been fully considered but are moot in view of the new grounds of rejection.  However, it is noted Kim clearly discloses the display of an indication indicating the route (see at least Figure 20 & [0413-0416]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN WILSON/Primary Examiner, Art Unit 2687